Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Grubb on 05/27/2021.
The application has been amended as follows: 
Claim 1, lines 6-7: “and a connecting member disposed continuously therethrough and forming the at least one of the front surface or the rear surface of the housing” is changed to “and a connecting member disposed continuously therethrough between the plurality of electrodes and wherein the plurality of electrodes and the connecting member form the at least one of the front surface or the rear surface of the housing”.
Claim 1, line 21: “wherein the plurality of electrodes are disposed in different positions with the display device…” is changed to “wherein the plurality of electrodes are disposed in different positions with respect to the display device…”
Claim 4: Cancelled
Claim 20, lines 6-7: “and a connecting member disposed continuously therethrough and forming the at least one of the front surface or the rear surface of the housing” is changed to “and a connecting member disposed continuously therethrough between the plurality of electrodes and wherein the plurality of electrodes and the connecting member form the at least one of the front surface or the rear surface of the housing”.
Claim 20, lines 19-20: “wherein the plurality of electrodes are disposed in different positions with the display device…” is changed to “wherein the plurality of electrodes are disposed in different positions with respect to the display device…”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 6-9, 11-13, and 20, the King (U.S. PGPub No. 2015/0185055), Sherman (U.S. PGPub No. 2011/0015496), and Shimuta (U.S. PGPub NO. 2012/0022385) references fail to teach “at least one of the front or the rear surface comprising a plurality of electrodes and a connecting member disposed continuously therethrough between the plurality of electrodes, wherein the connecting member and the plurality of electrodes form the at least one of the front surface or the rear surface of the housing”.  The King references teaches a similar portable bio information measuring device wherein an electrode forms a portion of the rear surface of the housing (Figs 3-4 electrodes 120, 130, 150, 160, 170), but fails to teach a connecting member disposed continuously therethrough between the plurality of electrodes. Sherman teaches a device wherein a connecting member is disposed between a plurality of electrodes (Fig 7, wire connection between electrodes a, b, c) on a film configured to be attached to a rear surface of a portable device, however Sherman fails to teach wherein the connecting member and plurality of electrodes form the rear surface of the housing. Shimuta teaches a portable bio information measuring device comprising electrodes and a connecting member, but fails to cure the above noted deficiencies. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794